The petition by the state of Connecticut for certification for appeal from the Appellate Court, 84 Conn. App. 70 (AC 23668), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court’s instructional references to the complainant as ‘the victim’ deprived the defendant of his right to a fair trial?
“2. Did the Appellate Court properly conclude that the trial court improperly excluded evidence of the sexual nature of the relationship between the defendant and the complainant and, if so, did the Appellate Court also properly conclude that the impropriety was not harmless?”